[MHM March 31, 2011] [Translation] SEMI-ANNUAL REPORT (During The 17th Term) From: July 1, 2010 To: December 31, 2010 AMENDMENT TO SECURITIES REGISTRATION STATEMENT (For NAV Sale) PUTNAM EUROPE EQUITY FUND SEMI-ANNUAL REPORT (During The Seventeenth Term) From: July 1, 2010 To: December 31, 2010 PUTNAM EUROPE EQUITY FUND i SEMI-ANNUAL REPORT (During The Seventeenth Term) From: July 1, 2010 To: December 31, 2010 To: Director of Kanto Local Finance Bureau Filing Date: March 31, 2011 Name of the Fund: PUTNAM EUROPE EQUITY FUND Name of the Registrant Company: PUTNAM EUROPE EQUITY FUND Name and Official Title of Representative Jonathan S. Horwitz of Trustees: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection Not applicable. 1 I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND ("Putnam Europe Equity Fund") (the "Fund") (1) Diversification of Investment Portfolio Diversification of Investment Portfolio by Types of Assets and geographic Regions: (As of the end of January 2011) Investment Types of Assets Issue Country Total USD Ratio (%) Common Stock United Kingdom $ 55,373,982 27.12 Germany 41,547,349 20.35 France 28,010,762 13.72 Netherlands 19,923,129 9.76 Switzerland 14,335,672 7.02 Italy 7,976,992 3.91 Ireland 5,943,446 2.91 Finland 5,404,818 2.65 Spain 5,298,551 2.59 Russia 4,809,271 2.36 Belgium 4,740,053 2.32 Denmark 2,008,245 0.98 Sweden 1,694,969 0.83 Poland 1,483,459 0.73 Israel 1,475,550 0.72 Brazil 1,389,850 0.68 China 1,025,862 0.50 Turkey 967,839 0.47 Portugal 962,491 0.47 Sub-total $ 204,372,290 100.09 Cash, Deposit and Other Assets (After deduction of liabilities) (183,972) -0.09 Total $ (Net Asset Value) JPY 16,769,986,557 Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. Note 2: The exchange rate of U.S. dollars ("Dollar" or "$") into Japanese Yen is JPY 82.13 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer on January 31, 2011 quoted by The Bank of Tokyo-Mitsubishi UFJ, Ltd. The same applies hereinafter. Note 3: In this report, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and is otherwise rounded down when necessary. As a result, in this report, there are 2 cases in which Japanese yen figures for the same information differ from each other. 3 (2) Results of Past Operations a. Record of Changes in Net Assets (Class M Shares) Record of changes in net assets during the one-year period up to and including the end of January 2011 is as follows: Total Net Asset Value Net Asset Value per Share USD JPY (thousands) (millions) USD JPY 2010 End of February 3,900 320 17.42 1,431 March 4,157 341 18.62 1,529 April 3,830 315 18.08 1,485 May 3,430 282 15.92 1,308 June 3,250 267 15.65 1,285 July 3,497 287 17.57 1,443 August 3,320 273 16.76 1,376 September 3,642 299 18.77 1,542 October 3,794 312 19.70 1,618 November 3,483 286 18.40 1,511 December 3,763 309 19.64 1,613 2011 End of January 3,790 311 20.37 1,673 b. Record of Distributions Paid (Class M Shares) Fiscal Year Amount paid per Share Capital Gains The Sixteenth Fiscal Year (7/1/09-6/30/10) $0.0050 (JPY 0.41) $0.0000 (JPY 0.00) 4 Note: Record of distribution paid from December 2001 to December 2010 is as follows: Dividend NAV per Share Ex-dividend Date USD Yen USD 2001 December 20 $0.0120 0.99 $16.78 2002 December 20 $0.1270 10.43 $13.61 2003 December 18 $0.2040 16.75 $17.20 2004 December 21 $0.0920 7.56 $20.31 2005 December 20 $0.1520 12.48 $22.65 2006 December 19 $0.4730 38.85 $29.70 2007 December 20 $5.3959 443.17 $25.43 2008 December 20 *$0.0000 0.00 $14.17 2009 December 18 $0.0050 0.41 $18.50 2010 December 22 $0.2680 22.01 $19.41 *Due to an absence of capital gains, the Fund did not have a year-end distribution in 2008. c. Record of Return Rate (Class M Shares) Period Return Rate (*) February 1, 2010 January 31, 2011 16.28% (*) *Return Rate (%) {[ [ Ending NAV * A] ] / Beginning NAV]  1}*100 A shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on January 31, 2010 and Ending NAV means net asset value per share on January 31, 2011. 5 II. RECORD OF SALES AND REPURCHASES (Class M Shares) Record of sales and repurchases during the one year period up to and including the end of January 2011 and number of outstanding shares of the Fund as of the end of January 2011 are as follows: (2/1/10  1/31/11) Number of Shares Number of Shares Number of Sold Repurchased Outstanding Shares 19,425 62,578 186,034 (15,950) (34,470) (56,060) Note: The number of Shares sold, repurchased and outstanding in the parentheses represents those sold, repurchased and outstanding in Japan. III. FINANCIAL CONDITIONS OF THE FUND Translation of unaudited semi-annual accounts will be attached to the Japanese version of the Semi-annual Report. IV. OUTLINE OF THE MANAGEMENT COMPANY (1) Amount of Capital Stock 1 Fund Not applicable (as of the end of January, 2011). 2 Putnam Investment Management, LLC ("Investment Management Company") a. Amount of members equity (as of the end of January, 2011) $92,243,775*(approximately JPY7.6 billion) b. Amount of members equity for the past five years: Year Members Equity End of 2006 $70,594,104 End of 2007 $117,226,875 End of 2008 $58,526,939 End of 2009 $69,079,977 End of 2010 $82,851,104* *Unaudited 6 (2) Description of Business and Conditions of Operation 1 Fund The Fund may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities and the exercise of all rights directly or indirectly pertaining to the Fund's assets. The Fund has retained Putnam Investment Management, LLC, the investment adviser, to render investment advisory services, State Street Bank and Trust Company, to hold the assets of the Fund in custody and Putnam Investor Services, Inc., to act as Investor Servicing Agent. Putnam Investment Management LLC has retained its affiliate, Putnam Investments Limited (Sub-Investment Management Company), to manage a separate portion of the assets of the Fund subject to its supervision. Putnam Investment Management LLC and Putnam Investments Limited have retained their affiliate, The Putnam Advisory Company, LLC (Sub-Advisory Company), to manage a separate portion of the assets of the Fund subject to to their supervision. 2 Putnam Investment Management, LLC ("Investment Management Company") Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of January 2011, Investment Management Company managed, advised, and/or administered the following 104 funds and fund portfolios (having an aggregate net asset value of approximately $67.6 billion): (As of January 31, 2011) Country where Funds are Principal Characteristic Number of Funds Net Asset Value established or managed (million dollars) Closed End Type Bond Fund 5 $2,606.17 Open End Type Balanced Fund 15 $16,556.78 U.S.A. Open End Type Bond Fund 35 $24.978.31 Open End Type Equity Fund 49 $23,439.07 Total 104 $67,580.33 (3) Miscellaneous 1 Fund Litigation, etc. In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from the Investment Management Company to certain open-end Putnam funds and their 7 shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against the Investment Management Company and, in a limited number of cases, some Putnam funds. The Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on the Investment Management Companys ability to provide investment management services. In addition, the Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 2 Putnam Investment Management, LLC ("Investment Management Company") Litigation, etc. In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from the Investment Management Company to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against the Investment Management Company and, in a limited number of cases, some Putnam funds. The Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on the Investment Management Companys ability to provide investment management services. In addition, the Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. V. OUTLINE OF THE FINANCIAL STATUS OF THE MANAGEMENT COMPANY [Translation of unaudited semi-annual accounts of the Investment Management Company will be attached to the Japanese version of the Semi-annual Report.] [MHM March 31, 2011] [Translation] AMENDMENT TO SECURITIES REGISTRATION STATEMENT (For NAV Sale) PUTNAM EUROPE EQUITY FUND AMENDMENT TO SECURITIES REGISTRATION STATEMENT (For NAV Sale) To: Director of Kanto Local Finance Bureau Filing Date: March 31, 2011 Name of the Registrant Company: PUTNAM EUROPE EQUITY FUND Name and Official Title of Representative Jonathan S. Horwitz of Trustees: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Name of the Fund Making Public Offering or Sale of Foreign Investment Fund Securities: PUTNAM EUROPE EQUITY FUND Aggregate Amount of Foreign Investment Fund Securities to be Publicly Offered or Sold: Up to 985.00 million U.S. dollars (JPY 80.9 billion) Note : U.S. $ amount is translated into Japanese Yen at the rate of I USDJPY 82.13, the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 31, 2011. Places where a copy of this Amendment to Securities Registration Statement is available for Public Inspection Not applicable. - 4 - I. Reason For Filing This Amendment To Securities Registration Statement: This statement purports to amend and update the relevant information of the Securities Registration Statement filed on December 28, 2010 (the "Original SRS,") due to the fact that the Semi-annual Report was filed on March 31, 2011. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. Contents of the Amendments: Amendment due to filing the Semi-annual Report. The following items in the original SRS are amended to have the same contents as those provided in the following items of the Semi-annual Report: The ORIGINAL SRS The Semi-annual Report The way of amendment PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (C) Structure of the Fund: (3) Outline of the Fund IV. OUTLINE OF THE MANAGEMENT COMPANY 1. Fund (1) Amount of Capital Stock d. Amount of Capital Stock 1 Fund Novation 2. Investment Management Company d. Amount of Capital Stock: 2 Investment Management Novation Company 5. STATUS OF INVESTMENT I. STATUS OF INVESTMENT FUND PORTFOLIO OF THE FUND (A) Diversification of Investment (1) Diversification of Investment Novation Portfolio Portfolio (C) Results of Past Operations (2) Results of Past Operations Novation (D) Record of Sales and Repurchases II. RECORD OF SALES AND Addition REPURCHASES III. FINANCIAL CONDITIONS OF THE FUND 1. Financial Statements III. FINANCIAL CONDITIONS Addition OF THE FUND PART III. SPECIAL INFORMATION - 5 - I. OUTLINE OF THE MANAGEMENT COMPANY 1. Outline of the Management IV. OUTLINE OF THE Company MANAGEMENT COMPANY i Fund (1) Amount of Capital Stock (1) Amount of Capital Stock 1 Fund Novation ii Investment Management Company (1) Amount of Capital Stock 2 Investment Management Novation Company 2. Description of Business and Outline (2) Description of Business and of Operation Conditions of Operation i. Fund 1 Fund Novation ii. PUTNAM INVESTMENT 2 Putnam Investment Novation MANAGEMENT, LLC Management, LLC ("Investment (INVESTMENT MANAGEMENT Management Company") COMPANY) 5. Miscellaneous (3) Miscellaneous i. Fund 1 Fund Addition ii. PUTNAM INVESTMENT 2 Putnam Investment Addition MANAGEMENT, LLC Management, LLC ("Investment (INVESTMENT MANAGEMENT Management Company") COMPANY) The contents of the Semi-annual Report are as follows: [Omitted]
